

117 HR 4635 IH: School Milk Nutrition Act of 2021
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4635IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Courtney (for himself, Mr. Thompson of Pennsylvania, Mr. Bacon, Mr. Bishop of Georgia, Mrs. Bustos, Mr. Cartwright, Mr. Correa, Mr. Costa, Ms. Craig, Mr. Cuellar, Ms. DelBene, Mr. Delgado, Mr. Fulcher, Mrs. Hayes, Ms. Houlahan, Mr. Jacobs of New York, Mr. Joyce of Pennsylvania, Mr. Lamb, Mr. Mann, Mr. Kind, Ms. Kuster, Ms. Meng, Mr. Meuser, Mr. O'Halleran, Mr. Pappas, Mr. Pocan, Mr. Reschenthaler, Mr. Schrader, Mr. David Scott of Georgia, Ms. Slotkin, Mr. Smucker, Ms. Spanberger, Ms. Stefanik, Ms. Stevens, Mr. Suozzi, Mr. Tonko, Mr. Valadao, Mr. Van Drew, and Mr. Welch) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo reverse declining milk consumption in schools.1.Short titleThis Act may be cited as the School Milk Nutrition Act of 2021.2.Fluid milkSection 9(a)(2) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(a)(2)) is amended by striking subparagraph (A) inserting the following:(A)In generalLunches served by schools participating in the school lunch program under this Act—(i)shall offer students a variety of fluid milk. Such milk shall be consistent with the most recent Dietary Guidelines for Americans published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341);(ii)may offer students flavored and unflavored fluid milk, including low-fat flavored milk and lactose-free fluid milk; and(iii)shall provide a substitute for fluid milk for students whose disability restricts their diet, on receipt of a written statement from a licensed physician that identifies the disability that restricts the student’s diet and that specifies the substitute for fluid milk..